In a matrimonial action, defendant wife appeals from an order of the Supreme Court, Nassau County (Kelly, J.), entered September 16, 1982, which denied her motion to dismiss plaintiff husband’s complaint for failure to state a cause of action. Order reversed, on the law, without costs or disbursements, and defendant’s motion granted with leave to replead in conformity with the requirements of CPLR 3016 (subd [c]). Plaintiff’s complaint, which sought a divorce premised upon cruel and inhuman treatment, is insufficient and vague in light of the specific pleading requirement of CPLR 3016 (subd [c]) (Frank v Frank, 82 AD2d 908). Mangano, J. P., Gulotta, Bracken and Niehoff, JJ., concur.